
	
		I
		111th CONGRESS
		1st Session
		H. R. 2750
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. LaTourette (for
			 himself, Mr. Kucinich,
			 Mr. McCotter,
			 Mr. Nunes,
			 Mr. Young of Alaska,
			 Mr. McKeon,
			 Mr. Tiberi,
			 Mr. Young of Florida,
			 Mr. Turner,
			 Mr. Whitfield,
			 Mr. McHenry, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To restore the economic rights of automobile dealers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealer Economic Rights
			 Restoration Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)Automobile dealers
			 are an asset to automobile manufacturers that make it possible to penetrate
			 communities and sell automobiles nationally.
			(2)The manufacturers
			 obtain the benefits from having a national dealer network at no material cost
			 to the manufacturers.
			(3)Historically,
			 automobile dealers have had franchise agreement protections under State
			 law.
			3.Restoration of
			 economic rights
			(a)Preservation of
			 rightsIn order to protect
			 assets of the Federal Government, and better assure the viability of automobile
			 manufacturers in which the Federal Government has an ownership interest, no
			 automobile manufacturer in which the Federal Government has an ownership
			 interest may deprive an automobile dealer of its economic rights as they
			 existed prior to the commencement of a bankruptcy case by the manufacturer,
			 including its rights to recourse under State law.
			(b)Restoration of
			 franchise agreementsIn order
			 to preserve economic rights pursuant to subsection (a), automobile
			 manufacturers covered under this Act shall restore the franchise agreements
			 with automobile dealers that were in effect prior to the commencement of a
			 bankruptcy case by those manufacturers.
			
